Title: Friday 14.
From: Adams, John Quincy
To: 


       This morning we set away at about sun rise. We came two leagues and then went a league up hill and then another League down hill. This was a road made through a mountain I suppose 300 foot in Height and all the way almost perpendicular. We came 4 Leagues before dinner and dined at Orduña a little city with gates to it at the foot of the mountain. After we had passed the mountain we saw some ways off a Convent which a man whom we stopped said was of women and were of the Franciscan order. After dinner we went a plain road about 2 leagues to a small village called Luyando where we shall lodge to night. We have come 6 Leagues to day.
      